Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 17, 2018

                                            No. 04-17-00628-CV

                                      IN RE Andrew W. MCADOO,

                                     Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

      The Real Parties in Interest Motion for Extension of Time to File Response to Motion for En
Banc Reconsideration is GRANTED. Time is extended to September 14, 2018.

It is so ORDERED on August 17, 2018.
                                                            PER CURIAM
           .



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court




1

 This proceeding arises out of Cause No. 2015CVT002862 D3, styled KLH and OJH, Individually and as Next
Friend of JPH v. Dr. Andrew McAdoo, pending in the 341 st Judicial District Court, Webb County, Texas, the
Honorable Rebeca Ramirez Palomo presiding.